Citation Nr: 1642857	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-38 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial rating for chronic headaches prior to April 16, 2012; a staged initial rating greater than 10 percent from April 16, 2012 through March 31, 2013, and a staged initial rating greater than 30 percent from April 1, 2013.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to October 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Waco RO in August 2014.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's headache disability has been manifested by symptoms comparable to characteristic prostrating attacks occurring on average once a month.


CONCLUSION OF LAW

The criteria for an initial evaluation for chronic headaches of 30 percent (but no higher) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Upon receipt of a substantially complete application for benefits, VA must notify the veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The issue of entitlement to a compensable initial evaluation for service-connected headaches arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his VA treatment records, and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all necessary VA medical examinations have been conducted.  The Veteran was most recently provided with a VA examination addressing the severity of his headaches in December 2014.  Review of the report provided reflects that it is adequate in this case, as it was based on a thorough examination of the Veteran and provide sufficient detail to properly rate the Veteran's disability under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the August 2014 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was granted service connection for headaches by a March 2010 rating decision, which assigned a noncompensable rating, effective October 29, 2009, under Diagnostic Code 8100.  In a November 2012 rating decision, the RO granted an increased rating of 10 percent, effective April 16, 2012, and in February 2015, an increased rating of 30 percent was awarded, effective April 1, 2013.

Under Diagnostic Code 8100, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

In determining whether the Veteran experiences the type and frequency of prostrating attacks of headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran's service treatment records during the last year of his active duty service, dated from October 2008 through October 2009, show reports of a history of headaches, described as daily headaches for two years.

In November 2009, the Veteran underwent a VA examination.  He reported experiencing headaches since November 2007.  He stated that he experienced the headaches every day, and that they usually lasted from morning until evening.  He described the severity of the headaches as 4-5 out of 10.  He indicated that he was able to work through the headaches, and that they were not prostrating during the day, but they were very aggravating.  He noted that he was able to go to bed and sleep even if the headache persisted, but reported that the headache was always present when he awoke.  He denied treatment but stated that he was trying to avoid potential triggers.  He noted that he tried Imitrex to help with the headaches, and that it would help within about four hours but that the headache would later return.  He denied having to lie down in a dark room to alleviate discomfort.  He also denied nausea, vomiting, light sensitivity, and sound sensitivity associated with the headaches.  He explained that the headache started at the top of his head and traveled to the center of his head.  He noted that the pain felt like an ache and was more intense if he moved his head straight back and forth.  The Veteran reported that the headaches sometimes increased when he arose quickly from a sitting position.  He also described dizziness associated with the headaches and reported a near-syncopal episode but denied actual syncope.  Neurological examination was normal, and the diagnosis was chronic headaches, tension type, with no migraine component.

VA treatment records from 2009 through April 2012 reflect complaints of and treatment for headaches.  A December 2009 record reveals the Veteran's complaints of head pain, which he described as a throbbing in the middle of his head.  He indicated that the pain occurred constantly, and that the level of pain increased and decreased.  He reported vision changes with standing and described brief dizziness with standing.  Another December 2009 record reflects that the Veteran reported his headache pain as 5/10 on a 1 to 10 scale.  In 2010, the Veteran underwent acupuncture treatment, but denied any relief from headaches.  A January 2010 record indicates that the Veteran did not have success treating his headaches with prescription medications, including Elavil, Zomig, Topomax, or Verapamil.  He described his symptoms as throbbing and tension, usually on the right side of the head.  He noted that the symptoms worsened with turning his head left and right and side to side.  The diagnosis was tension headache with occipital neuralgia.  Another January 2010 record reflects that the Veteran reported aching pain in his head, which was increased by nothing and relieved by medication, heat, and cold.  He noted that the pain was always there, and that the pain affected his sleep.  In April 2010, he stated that his headaches were sharp and constant, and sometimes aching and throbbing.  He noted that the headaches occurred daily and frequently changed location from the temporal region to the top of his head.  He denied headaches in the occipital region.  He reported that the headaches typically started in the mornings after waking up, and became worse with increased exertion, head turning, and heat.  He indicated that he tried multiple medications, including Topomax, Verapamil, and Elavil with no improvement.  He noted that the headaches seemed to subside at night or during cold weather.  He kept a headache diary for several months but was unable to identify any triggers or associations.  He stated that the headaches had decreased in frequency, but that he still experienced headaches three times per week.  The Veteran reported lightheadedness and blurry vision associated with his headaches, but denied photophobia, phonophobia, and syncope.  A September 2010 record reflects that the Veteran reported headache discomfort with a pain level of 3/10.  He indicated that the pain was constant and that it affected sleep, physical activity, walking, relationships with others, sexual activity, emotions, concentration, and work productivity.  

Private medical treatment records from July 2010 through August 2011 reflect complaints of and treatment for headaches.  In July 2010, the Veteran reported recurring headaches, described as throbbing and pulsing with intensity ranging from 4/10 to 8/10.  He denied associated symptoms including light and noise sensitivity, although he reported dizziness and transient visual changes lasting briefly.  He stated that his symptoms were exacerbated by bending over or standing up quickly.  He denied lateralizing signs or symptoms of numbness, tingling, and weakness.  There was no dysarthria, dysphagia, or aphasia.  He reported treatment with various prescription medications in the past, but that none of the medications helped.  Neurologic examination was normal.  An August 2010 magnetic resonance imaging scan (MRI) was normal.  A December 2010 record diagnosed headache with symptoms suggestive of basilar migraines.  Topamax and Midrin were prescribed.  An August 2011 record reflects that a MRI of the brain was unremarkable and that the Veteran did not tolerate amitriptyline due to fatigue and somnolence.  The physician reported that the Veteran maximized Topamax and Nadolol with no significant clinical benefits and that he had an adequate trial of Zonegran with no change in symptoms.  Neurologic examination was normal.  The diagnosis was headache.  A September 2011 magnetic resonance angiogram (MRA) showed a small left vertebral artery relative to the right artery; nonvisualization of the right posterior communicating artery; nonvisualization of the anterior communicating artery; and no definite aneurysm or AV malformation.

In January 2012, the Veteran underwent a VA examination.  The Veteran reported experiencing headaches every day, and constantly.  He noted that the severity of the headaches averaged 3/10 and occasionally increased to 5/10.  He denied using medication for his symptoms, noting that he tried various different medications and that none of them helped.  He indicated that he was considering Botox injections as treatment.  The examiner noted that the Veteran experienced constant head pain on both sides of the head, and that he had changes in vision but no other non-headache symptoms associated with the headaches.  The examiner reported that the Veteran did not have characteristic prostrating attacks of migraine headache pain; nor did he have prostrating attacks of non-migraine headache pain.  The examiner diagnosed tension headaches and concluded that the Veteran's headache condition did not impact his ability to work.

In March 2012, the Veteran presented to the emergency room of a private hospital with complaints of dizziness and vertigo with a history of vomiting and weakness.  He denied headache, double vision, weakness, fainting, and head injury.  Physical examination was normal.  The diagnoses were acute dizziness and acute labyrinthitis.  A computed tomography scan (CT) of the head was unremarkable.

A private treatment record from April 16, 2012 reflect that the Veteran reported persistent daily headaches which reached an intensity where they affected his work and impaired his concentration.  The record states that the pain was holocephalic and was both like pressure and throbbing.  The record indicates that the Veteran developed nausea with headache only once, but that he did develop intolerance to light and sound.  The Veteran reported that the pain was worsened by head movements and that he has not had any relief from medications.  Neurologic examination was normal.  The diagnoses were new daily persistent headache; chronic daily headache; possible transformed migraine; and possible migraine without aura.

Private medical treatment records from April 2013 through May 2013 reveal continued treatment for chronic daily headaches.  In April 2013, the Veteran reported "no real change in his headaches since discharge."  He noted that he continued to have a headache every day and that he felt tired and fatigued.  The physician reported that the Veteran also experienced fatigue, blurred vision, and dizziness.  Neurologic examination was normal.  The diagnoses were new daily persistent headache; chronic daily headaches; possible transformed migraine; and possible migraine without aura.  

On April 1, 2013, the Veteran was admitted to a private hospital for evaluation of his intractable daily headaches and administration of intravenous DHE treatment to try and break the cycle of daily headaches.  The Veteran again reported that his headaches had persisted on a daily basis since 2007, and that he had undergone a number of treatments, including medication and Botox injections without any significant relief.  He reported that his pain intensified during the day and became throbbing, and that it was occasionally associated with nausea and intolerance to light and sound.  The physician reported that his headaches affected his work and his family life.  The Veteran endorsed a history of blurred vision, double vision, changes in hearing, shortness of breath, easy bruising, racing thoughts, poor memory, and uncontrolled twitches.  He was discharged from the hospital on April 5, 2013.  The discharge summary reflects that the Veteran was started on intermittent infusions of DHE, which he tolerated well.  His headache gradually reduced to a level 2 or 3 out of 10 before discharge.  He reported dizziness and experienced low blood pressure which resolved with IV fluids.  The discharge diagnoses were chronic daily headaches; transformed migraine; migraine without aura; status migrainosus; and new daily persistent headache.

During an August 2014 hearing before the Board, the Veteran reported that he had persistent headaches every day, and that he also experienced blurred vision, dizziness, sensitivity to light, and difficulty driving.  He reported that worked in law enforcement, and that his headaches impacted his ability to concentrate at work.  He denied missing much work due to headaches, as he reported that he had only missed approximately three or four days during the prior year due to headaches.  He denied any relief from medications, and reported that his headaches had been consistent in frequency and severity since his discharge from service.

In December 2014, the Veteran underwent another VA examination.  The Veteran reported constant headaches with no relief since 2007.  He stated that he went to bed with a headache and awoke with a headache.  He indicated that he slept approximately four hours and that he experienced fatigue, tiredness, poor concentration, dizziness, and increased pressure in the head with bending.  He stated that his headaches were different in character each time, and noted blurred vision.  His symptoms were described as constant head pain with pressure in the middle of the head which radiated out.  He also reported nausea, sensitivity to light, sensitivity to sound, and changes in vision.  He described the pain as constant, and rated it as a 5 on good days and a 7 or 8 on bad days on a scale of 1 to 10.  The examiner stated that the Veteran experienced characteristic prostrating attacks of headache pain, but that his symptoms were not very prostrating and prolonged attacks productive of severe economic inadaptability.  The examiner diagnosed migraine, including migraine variants.  The examiner opined that the Veteran's headaches impacted his ability to work, as he was less likely to comply with a set work schedule, to be productive due to frequent absenteeism and tardiness due to claimed frequent prostrating headaches.  He reported that he had utilized all of his sick time, and therefore put up with the pain and went to work.  He noted that, while at work, he was irritable and had poor concentration and memory problems which affected his communication skills and work productivity.

After thorough review of the evidence of record, the Board concludes that an initial disability rating of 30 percent is warranted for the Veteran's headache disability during the entire appeal period.  Since the Veteran's discharge from service, his headaches have occurred on a constant, daily basis.  He has also consistently experienced dizziness, lightheadedness, and blurry vision.  Despite the Veteran's numerous attempts at treatment, including various medications, acupuncture, Botox injections, and intravenous DHE, he has not had any relief from his constant daily headaches.  Throughout the appeal period, he has also reported that his symptoms have had a negative impact on his efficiency and productivity at work, as the headaches cause difficulty focusing and concentrating.  Additionally, an April 2013 private treatment record reflects that the Veteran's headaches were affecting his work and family life, and the December 2014 VA examiner stated that the Veteran's headaches impacted his ability to work, as he was less likely to comply with a set work schedule or to be productive due to frequent absenteeism and tardiness.  Moreover, during his August 2014 hearing before the Board, the Veteran reported that his headaches had been consistent in frequency and severity since his discharge from service.  Further, the medical evidence shows that the Veteran's symptoms have been relatively consistent throughout the appeal period in their manifestation, frequency, and severity, such that staged ratings are not indicated.

Although the evidence does not reflect that the Veteran's headache symptoms result in "characteristic prostrating attacks," in that the headaches do not result in "extreme exhaustion or powerlessness" per se, the evidence demonstrates that his symptoms more nearly approximate the requirements for a 30 percent rating described as characteristic prostrating attacks occurring on average once a month over the last several months.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, since the initial grant of service connection, the Veteran's headaches have more nearly approximated the requirements for a 30 percent disability rating.

However, entitlement to an increased rating greater than 30 percent is not shown.  Although the evidence reflects that the Veteran's headaches impact his ability to focus and concentrate at work and result in increased absenteeism from work, the evidence does not demonstrate that his headaches are productive of severe economic inadaptability.  During his August 2014 hearing before the Board, the Veteran testified that he was able to work through the headache pain, and that he had been employed at his job in law enforcement for over five years.  Additionally, the December 2014 VA examiner concluded that the Veteran's symptoms were not very prostrating and prolonged attacks productive of severe economic inadaptability.  In the absence of evidence of symptoms causing severe economic inadaptability, an initial rating greater than 30 percent is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  Although the Veteran's headache symptoms differ from the symptoms specifically listed in the rating criteria in that the impact of chronic daily headaches are not considered, the Board finds that the rating criteria are still adequate to address the impairment in earning capacity caused by the Veteran's headaches.  See Thun, 22 Vet. App. at 115.  A comparison of the Veteran's symptoms and the functional impairment caused by those symptoms with the schedular criteria does not show that the Veteran's headaches present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Additionally, there has been no showing of other "related factors" such as marked interference with employment or frequent periods of hospitalization.  Therefore, referral for extraschedular consideration is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected headaches.  Although the Veteran reported occasional sick days due to his headaches, he has not alleged, and the evidence does not show, that he is unemployable due to his headaches.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.






ORDER

Entitlement to an initial disability rating of 30 percent, but no greater, for the Veteran's chronic headaches is granted for the entire rating period, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


